Citation Nr: 1133967	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  04-19 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 20 percent for service-connected peripheral neuropathy, right lower extremity, for the period from April 16, 2001, to September 16, 2002.  

3.  Entitlement to a rating in excess of 20 percent for service-connected peripheral neuropathy, left lower extremity, for the period from April 16, 2001, to September 16, 2002.  

4.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2010, the Veteran testified at a hearing before the undersigned.  A transcript of the proceeding is of record.  In November 2010, the Board issued a decision addressing several issues then on appeal and remanded the issues concerning peripheral neuropathy, PTSD, diabetes mellitus, and a total disability evaluation based on individual unemployability (TDIU) for additional development.  

An April 2011 rating decision, among other things, assigned increased 20 percent disability ratings for right and left lower peripheral neuropathy.  The disability ratings were effective April 16, 2001, and continued until September 15, 2002.  Effective September 16, 2002, the RO assigned a 100 percent rating based on loss of use of both feet.  Because the assignment of a 100 percent rating constitutes a full grant of the benefit sought on appeal, the Board will only review whether ratings in excess of 20 percent for lower extremity peripheral neuropathy is warranted for the period from April 16, 2001, to September 15, 2002.  

Although the issue of entitlement to TDIU was previously addressed as an issue on appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board also notes that bifurcation of a claim is generally a matter within VA discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection); see also Rice, 22 Vet. App. at 455, n. 7.  The Board finds, however, in this case that as a result of the 100 percent schedular ratings and special monthly compensation benefits awarded in the April 2011 rating decision effective from the date of the original claim on April 16, 2001, there are no remaining issues to be resolved as to the bifurcated TDIU issue and it need not be addressed as a separate matter for appellate review.  But see Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

The issue concerning the rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from April 16, 2001, to September 16, 2002, right and left lower peripheral neuropathy results in numbing but is not shown to result in moderate incomplete paralysis or loss of use of the bilateral lower extremities.  

2.  The Veteran's service-connected diabetes mellitus is manifested by the required use of insulin and a restricted diet without regulation of activities.



CONCLUSIONS OF LAW

1.  For the period from April 16, 2001, to September 16, 2002, the criteria for an initial evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 5110, 8520 (2010).

2.  For the period from April 16, 2001, to September 16, 2002, the criteria for an initial evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 5110, 8520 (2010).

3.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).
 
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

Here, the Veteran was provided VCAA notice letters in July 2004 and July 2008.  As it pertains to the initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

The Court has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  To the extent applicable, the July 2008 letter provided notice of these criteria.  

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran has identified outpatient treatment records and VA obtained those records.  They are associated with the claims file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The Board notes that these matters were previously remanded in order to attempt to obtain identified Social Security Administration (SSA) disability determination records.  In a December 2010 letter, however, the Veteran was advised that while he received SSA benefits for his mood disorder and for heart failure, any medical records relied upon in making that determination had been destroyed.  Based on this finding, the Board finds that any further efforts to try to obtain the records would be futile.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran was provided VA examinations in May and July 2008.

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the examiners reviewed the Veteran's complete claims file, to include his service treatment records and past medical history.  They recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  Additionally, while examinations were last conducted in 2008, there is no indication that a disability has worsened nor evidence to suggest that another examination is required.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

A.  Right and Left Lower Extremity Peripheral Neuropathy 

Peripheral neuropathy of the bilateral lower extremities, as secondary to the Veteran's diabetes mellitus, is rated as 20 percent disabling, pursuant to 38 C.F.R. § 4.124, Diagnostic Code 8520.  Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

Significantly, effective September 16, 2002, the Veteran is in receipt of a 100 percent rating based on loss of use of both feet.  See 38 C.F.R. § 4.71a , Diagnostic Code 5110. 

Loss of use of a hand or a foot is determined to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63. 

Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.

The Board has reviewed the record, but after doing so, does not find that the Veteran's service-connected peripheral neuropathy of the lower bilateral extremities resulted in loss of use.  While the records reveal that the Veteran was required to use a wheelchair for mobility, there remained function in the lower extremities.  It is also important to noted that during this period of time the Veteran was also in receipt of VA disability compensation for peripheral vascular disease.  A March 2001 private treatment record indicates that the Veteran recently had coronary artery bypass grafting and was going to require revasculation of his lower extremities secondary to peripheral vascular disease and was going to be disabled for at least 18-24 months.  

The records do not reveal that the peripheral neuropathy resulted in loss of use.  For instance, during a January 2002 VA examination the Veteran reported that he was able to walk about 100 hundred yards before pain from his peripheral vascular disease caused him to stop.  While peripheral vascular disease was noted to be severe, the examiner described the severity of his peripheral neuropathy as "mild."  Other records document the symptoms as involving bilateral lower extremity numbness that resolved with rest.  These findings do not support the claim for increase.  

In sum, while the record shows some impact on the bilateral lower extremities as a result of peripheral neuropathy, it cannot be said that the disability was the equivalent of moderate incomplete paralysis.  Based upon the evidence of record, the Board finds that for the period from April 16, 2001, to September 16, 2002, the Veteran's service-connected right and left lower peripheral neuropathy results in numbing but is not shown to result in moderate incomplete paralysis or loss of use of either lower extremity.  Therefore, ratings in excess of 20 percent during this period must be denied.  The preponderance of the evidence is against the claims.

B.  Diabetes Mellitus

The Veteran is in receipt of a 20 percent evaluation for diabetes mellitus.  Diagnostic Code 7913 provides that a 20 percent disability rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The rating criteria for diabetes are successive and consideration of 38 C.F.R. § 4.7 is not required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho, 21 Vet. App. at 364.  

Here, since the effective date for the grant of service connection, diabetes mellitus has required the use of insulin and restricted diet, but the evidence does not show that the Veteran's physicians have found that his activities should be restricted due to his diabetes mellitus.  In fact, a June 2006 private medical statement noted the Veteran required two insulin injections per day and a restricted diet but stated that his significant activity restrictions were due to his peripheral neuropathy.  While the Veteran's activities may have been restricted, there is no indication of a medical care provider having recommended a limiting of activities due to a fear of diabetes mellitus related complications.  

Thus, the Board acknowledges that the Veteran has severe diabetes mellitus complications and that service connection is in effect for such complications.  However, the evidence demonstrates no medical restrictions placed on activities due to diabetes mellitus nor episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Rather, VA outpatient treatment records in June 2009 and January 2010 referenced diabetes mellitus as being "in good control."  

As such, the Board finds that the Veteran's diabetes mellitus disability should not be increased for any other separate period based on the facts found during the appeal period.  Based upon the evidence of record, the Veteran's service-connected diabetes mellitus is manifested by the required use of insulin and a restricted diet without regulation of activities.  Therefore, a rating in excess of 20 percent is not warranted.

The Board also finds that the assigned rating adequately reflects the claimant's disability level and symptomatology.  His disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is adequate and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); 


ORDER

For the period from April 16, 2001, to September 16, 2002, the criteria for an initial evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.  

For the period from April 16, 2001, to September 16, 2002, the criteria for an initial evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.  

An initial evaluation in excess of 20 percent for diabetes mellitus is denied.  


REMAND

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id. 

The Board previously remanded this case for further development in November 2010.  In pertinent part, the Board explained that there were inconsistencies with the Global Assessment of Functioning (GAF) scores assigned for PTSD.  The Agency of Original Jurisdiction (AOJ) was asked to schedule the Veteran for a VA examination to reconcile the various GAF scores and to provide findings concerning the current severity of the disability.  Following the Board's remand directive, it appears that the AOJ obtained recent VA outpatient treatment records.  However, it does not appear that the Veteran was ever scheduled for a VA examination.  The Board has reviewed the evidence received to determine whether it could be substituted for a current VA examination, but it does not.  The VA examination, as previously directed on Remand, must be held prior to further action on this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the nature and extent of his PTSD.  The Veteran should be asked to provide information concerning his recent social and work experience.  All necessary tests and studies should be accomplished, and all clinical manifestations should be reported in detail.  The examiner should report a multiaxial diagnosis, identifying all current psychiatric disorders, and offer an opinion of the extent to which the Veteran's service-connected PTSD results in occupational and social impairment.  The examiner is requested to use a multiaxial assessment, to assign a Global Assessment of Functioning (GAF) score consistent with the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), and to explain what the assigned score represents.  A complete rationale for any opinions and conclusions expressed must be provided.  

2.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


